DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on 4/15/21. As directed by the amendment: claims 6 and 11 have been amended, no claims have been canceled, and no new claims have been added. Thus, claims 1-20 are presently pending in the application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney of record Daniel Brean on 4/19/21.
The application has been amended as follows: 

In claim 6, line 7, changing “the one or more processors” to --[[the]] one or more processors--.

a patient--.

The following is an examiner’s statement of reasons for allowance: the prior art of record alone or in combination fails to teach “determine metabolic oxygen consumption information of the patient from the respiration rate information of the patient and the heart rate information of the patient; and continuously adjust flow, volume, and/or pressure of the oxygen-enriched gas delivered from the oxygen source to the patient based on the determined metabolic oxygen consumption information of the patient and the activity level of the patient” with respect to claim 1, “determining, with the one or more processors, metabolic oxygen consumption information of the patient from the respiration rate information of the patient and the heart rate information of the patient ; and continuously adjusting, with the one or more processors, flow, volume and/or pressure of the oxygen-enriched gas delivered to the patient based on the determined metabolic oxygen consumption information of the patient and the activity level of the patient” with respect to claim 6, and “means for determining metabolic oxygen consumption information of the patient from the respiration rate information of the patient and the heart rate information of the patient; and means for continuously adjusting flow, volume and/or pressure of the oxygen-enriched gas delivered to the patient based on the determined metabolic oxygen consumption information of the patient and the activity level of the patient” with respect to claim 11.
The closest prior art of record includes Heinonen (2008/0230065), Doyle (2014/0123979) and Smolander et al. “A new heart rate variability-based method for the estimation of oxygen consumption without individual laboratory calibration: Application .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481.  The examiner can normally be reached on M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785